Citation Nr: 1727491	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-04 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to an initial rating in excess of 10 percent for an atrial septal defect, status post implantation of occlusion device.

3.  Entitlement to an initial compensable rating for a left ankle disability. 

4.  Entitlement to an initial compensable rating for a deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty as a cadet at the United States Air Force Academy from June 2000 to June 2004 and in the United States Air Force from June 2004 to May 2006. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) in August 2015, when it was remanded for further development. 

In April 2016, the Board denied the claims on appeal.  The Veteran appealed the April 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court granted the joint motion for remand (joint motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior April 2016 Board decision, it was noted that the Veteran was scheduled for VA examinations in September 2015 to determine the nature and etiology of a claimed right eye disability and the severity of service-connected atrial septal defect, left ankle disability, and deviated septum.  However, he did not report for those examinations and did not offer a good reason for not reporting.  As such, the Board decided the claims on the basis of the existing evidence of record in accordance with 38 C.F.R. § 3.655 (b) (2016).

In the joint motion, the parties found that the record was not clear regarding whether the Veteran was properly notified of his scheduled VA examinations.  The parties pointed out that the record does not contain a copy of a notice letter to either the Veteran or his representative notifying him of the date and time of his scheduled VA examinations.   The parties noted other instances in the record where information was sent to the Veteran at an incomplete mailing address.

In light of the concerns expressed in the joint motion, the Veteran should be rescheduled for new VA examinations.  Proper notice of the date and time of these examinations should be provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's accredited representative and seek clarification as to the correct mailing address for the Veteran.

2.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

3.  After updated VA records have been obtained, arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected atrial septal defect, status post implantation of occlusion device. The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is asked to complete indicated diagnostic tests and studies, to include a laboratory determination of metabolic equivalents (METs) by exercise testing, an electrocardiogram, an echocardiogram, and an x-ray study.  With regard to the MET testing, the examiner must document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by the medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The examiner is asked to indicate whether the Veteran has:

(a) A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; OR

(b) More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; OR

(c) Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

4.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected deviated nasal septum.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.

5.  Schedule the Veteran for a VA examination of the right ankle.  The examiner must review the claims file and should note that review in the report.  The examiner should conduct range of motion testing for active and passive motion and weight-bearing and non-weightbearing.  The examiner should state whether there is any additional loss of function due to painful motion, weakened motion, fatigability, incoordination, excess motion, or on flare up.

6.  Schedule the Veteran for an appropriate VA examination for his claim of service connection for transient muscle impingement and diplopia of the right eye.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

The examiner should identify any and all right eye disorders the Veteran has had at any time since he filed his claim.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right eye disorder had onset during the Veteran's active service or was caused or aggravated by his active service.

7.  The Veteran must be given adequate notice of the date and place of the requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

8.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

